                                                              JUDGE RICHARD A. JONES
 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                  )   NO. CR19-193RAJ
 9                                              )
                   Plaintiff,                   )
10                                              )   ORDER GRANTING UNOPPOSED
           v.                                   )   MOTION TO CONTINUE PRETRIAL
11                                              )   MOTIONS DEADLINE
     TONY LEE WILLIAMS,                         )
12                                              )
                   Defendant.                   )
13                                              )
14
           Having reviewed the unopposed motion for an extension of the pretrial motions
15
     deadline submitted by the defendant and the Court having concluded that such an
16   extension should be ordered, it now:
17         ORDERS that Defendant’s Unopposed Motion (Dkt. #23) is GRANTED. The
18   time within which to file pretrial motions is hereby extended from February 27, 2020, to
19   March 5, 2020.
20         DATED this 27th day of February, 2020.

21
22
23
                                                     A
                                                     The Honorable Richard A. Jones
24                                                   United States District Judge

25
26    ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
      MOTION TO CONTINUE PRETRIAL                                     1601 Fifth Ave., Suite 700
      MOTIONS DEADLINE - 1                                           Seattle, Washington 98101
      (Tony Lee Williams; CR19-193RAJ)                                           (206) 553-1100
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   ORDER GRANTING UNOPPOSED           FEDERAL PUBLIC DEFENDER
     MOTION TO CONTINUE PRETRIAL              1601 Fifth Ave., Suite 700
     MOTIONS DEADLINE - 2                    Seattle, Washington 98101
     (Tony Lee Williams; CR19-193RAJ)                    (206) 553-1100
